Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 1 of 9 Pageid#: 325




                             IN THE UNITED STATE DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ABINGDON DIVISION


       UNITED STATES OF AMERICA                     )
            PLAINTIFF                               )
                                                    )
       v.                                           ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                    )
       JOEL A. SMITHERS                             )
            DEFENDANT                               )


                             DEFENDANT DR. JOEL A. SMITHERS
                       REQUESTED QUESTIONS FOR PRE-TRIAL VOIR DIRE

              Pursuant to Federal Rule of Criminal Procedure 24, Defendant, Dr. Joel A. Smithers, by

       and through his attorney, respectfully requests that this Honorable Court submit the following

       questions to the jury panel and require answers returned with sufficient time for counsel review

       prior to the commencement of trial presently scheduled to begin April 29, 2019.

              1. Have you heard or read anything about the case?

                      Please Circle Response:              Yes             No

              2. Have you heard or read anything about other similar type of cases?

                      Please Circle Response:              Yes             No

              3. If you have heard or read anything about this case, please tell/explain what you heard

                  or read about this case

                      EXPLAIN:
                      ________________________________________________________

                      ________________________________________________________

                      ________________________________________________________
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 2 of 9 Pageid#: 326



             4. If you have heard or read anything about similar case(s), please tell/explain what you

                heard or read about similar case(s):

                EXPLAIN: ________________________________________________________

                __________________________________________________________________

                __________________________________________________________________


             5. As a result of what you have seen, heard, read, or discussed about this case, have you

                formed an opinion or preconception as to the innocence or guilt of the defendant, Dr.

                Joel A. Smithers:

                Please Circle Response:           Yes            No

             6. Have you or anyone close to you ever suffered from chronic pain?

                Please Circle Response:           Yes            No

                If Yes, what did you or they do about it?

                EXPLAIN: ________________________________________________________

                __________________________________________________________________

                __________________________________________________________________

             7. Have you ever been prescribed medications for pain, such as Oxycodone,

                Oxymorphine, OxyContin, Hydrocodone, Methadone, or any other type of pain

                medication?

                Please Circle Response            Yes            No

                If so, please described your medical diagnoses; pain medications and length of time

                prescribed:

                EXPLAIN: ________________________________________________________

                __________________________________________________________________
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 3 of 9 Pageid#: 327




                __________________________________________________________________

             8. Have you heard of any of the following medications: Oxycodone, OxyContin,

                Oxymorphine, Hydrocodone, Methadone, Xanax, Percocet, Lortab, or Suboxone?

                Please Circle Response:           Yes            No

                Please explain what you know about them: ______________________

                ________________________________________________________________

                ________________________________________________________________

             9. Have you taken any of the drugs mentioned in Question 8?

                Please Circle Response:           Yes            No

             A. Why were you prescribed the medications mentioned in Question 8?

             B. EXPLAIN: ________________________________________________________

                __________________________________________________________________

                __________________________________________________________________

             10. Have you or anyone close to you been prescribed a medicine for anxiety or to help

                you sleep?

                Please Circle Response:           Yes            No

             11. Do you have any preconceived ideas about a case involving drug usage that would

                affect your judgment as a fair and impartial juror?

                Please Circle Response:           Yes            No

             12. Have you, a member of your immediate family, a neighbor or close friend every been

                treated for drug abuse or alcohol addiction?

                Please Circle Response:           Yes            No
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 4 of 9 Pageid#: 328



             13. Do you have any feelings positively or negatively, about doctors who prescribed pain

                medications?

                Please Circle Response:            Yes             No

             14. Are you familiar with the science of pain management or have you

                received any training on this science?

                Please Circle Response:            Yes             No

             15. Do you think a doctor should be criminally responsible of a patient who does not

                follow the doctor’s instructions regarding medications?

                Please Circle Response:            Yes             No

             16. Do you think a doctor should be criminally responsible if a patient lies to the doctor

                regarding the patients’ symptoms?

                Please Circle Response:            Yes             No

             17. Have you ever had a bad experience with a doctor?

                Please Circle Response:            Yes             No

             18. Would your feelings about doctors affect your ability to be a fair and impartial juror

                in a criminal case where the defendant is a doctor?

                Please Circle Response:            Yes             No

             19. Have you or any family member ever sued a doctor for medical malpractice?

                Please Circle Response:            Yes             No

             20. There is a difference between a criminal case and a civil case. This is a criminal case,

                not a medical malpractice or civil case. That means that the government must prove

                more than simply Dr. Smithers acted negligently, recklessly, or that his conduct fell

                below a standard of care. The government in a criminal case against a doctor must
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 5 of 9 Pageid#: 329



                prove that the doctor wrote prescriptions outside the usual course of professional

                practice and for no legitimate medical purpose and that Dr. Smithers was not acting in

                good faith. Do you understand this very important difference?

                Please Circle Response:            Yes             No

             21. Would you agree that a doctor who fails to use reasonable care may be negligent but

                being negligent does not make the doctor a criminal?

                Please Circle Response:            Yes             No

             22. Would you agree that a doctor may make an error or be careless without being a

                criminal?

                Please Circle Response:            Yes             No

             23. Do you agree that if a doctor prescribed a patient medication and that patient

                overdoses, in disregard of the doctor’s instructions, it is the doctor’s fault?

                Please Circle Response:            Yes             No.

             24. Do you agree it is the doctor’s fault if a doctor prescribes a patient medication and

                that patient does not follow the doctor’s instructions on how to take the medication

                and the patient is harmed as a result?

                Please Circle Response:            Yes             No

             25. Do you agree it is the doctor’s fault, if a patient mixes medications prescribed him

                with illegal narcotics and the patient is harmed as a result?

                Please Circle Response:            Yes             No

             26. Some of the witnesses in this case may be qualified as experts. Do you feel that

                experts retained or employed by the government are more or less believable simply

                because they are used and paid by the government?
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 6 of 9 Pageid#: 330



                Please Circle Response:           Yes               No

             27. Do you agree than an alcoholic or drug addict can have other medical issues or

                conditions for which they need treatment?

                Please Circle Response:           Yes               No

             28. Have you, a family member, or a close friend every worked in a doctor’s office,

                hospital, or at a pharmacy or any other business related to the medical field?

                Please Circle Response:           Yes               No

             29. Do you believe the government agencies should be allowed to dictate the medical

                treatment that doctors provide to their patients?

                Please Circle Response:           Yes               No

             30. Do you believe that government agencies should be allowed to dictate how doctor’s

                prescribed medications to their patients?

                Please Circle Response:           Yes               No

             31. Do you understand that the Food and Drug Administration (FDA) studies and

                approves medications before they can be marketed and sold to doctors, pharmacies,

                hospitals and the public?

                Please Circle Response:           Yes               No

             32. Do you believe there should be more government regulation over prescription pain

                (opioid) medications?

                Please Circle Response:           Yes               No

                If Yes, why? _____________________________________________________

                _________________________________________________________________

                _________________________________________________________________
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 7 of 9 Pageid#: 331



             33. Do you disagree with this statement; “most doctors make their best effort to

                effectively treat and resolve their patients’ medical problems?”

                Please Circle Response:            Yes            No

             34. Have you ever felt that you could not trust a doctor who was providing you care?

                    Please Circle Response:                Yes            No

             35. Have you ever felt that you could not trust a doctor who was providing care to

                someone close to you?

                Please Circle Response:            Yes            No

             36. Are you aware of a circumstance where someone has taken the medication that was

                prescribed to someone else, such as leftover or surplus medication that was prescribed

                to a spouse or family member?

                Please Circle Response:            Yes            No

             37. Do you believe that doctors and healthcare providers who prescribe pain medications

                are solely responsible for the effects that the prescribed medication have on their

                patients?

                Please Circle Response:            Yes            No

             38. Do you believe that doctors and healthcare providers are in a position to prevent all

                negative effects that result from prescribing pain medication?

                Please Circle Response:            Yes            No

             39. Do you believe that patients who are prescribed controlled substances by their

                healthcare provider have a personal responsibility to use their medication responsibly

                and as prescribed?

                Please Circle Response:            Yes            No
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 8 of 9 Pageid#: 332



             40. Do you believe that drug addiction is a result of the decisions made by the person

                who is addicted?

                Please Circle Response:            Yes            No

             41. Do you believe that all narcotic pain (opioid) medication should be illegal, even if

                prescribed by a doctor or healthcare provider?

                Please Circle Response:            Yes            No

             42. Do you believe that it is wrong or immoral for a doctor or healthcare provider to

                prescribe narcotic pain (opioid) medication to a patient?

                Please Circle Response:            Yes            No

             43. Over the last several months, there has been substantial media coverage, for example,

                newspapers, television and other media, of an “epidemic” or opioid addiction. Are

                you aware of this coverage?

                Please Circle Response:            Yes            No

                If Yes, have you formed any opinion as to what you believe is the cause or causes of

                this “epidemic?”

                Please Circle Response:            Yes            No

             44. Do you believe that a physician or other healthcare provider should automatically and

                immediately discharge any patient from their practice for being a drug addict?

                Please Circle Response:            Yes            No

             45. Have you ever been the victim of a crime committed by someone you believe to be a

                drug addict?

                Please Circle Response:            Yes            No
Case 1:17-cr-00027-JPJ-PMS Document 139 Filed 04/22/19 Page 9 of 9 Pageid#: 333



              46. Do you have a family member, friend or acquaintance who has suffered from drug

                  addiction?

                  Please Circle Response:          Yes            No

              47. If yes to either 45 or 46, above. Do you feel that experience would prevent you from

                  being able to be totally open minded in hearing and weighing the evidence in this

                  case?

                  Please Circle Response:          Yes            No



                                                   RESPECTUFLLY SUBMITTED

                                                   JOEL A. SMITHERS

                                                   BY COUNSEL


       BY: /s/Don M. Williams, Jr.
       DON M. WILLIAMS, JR.
       ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
       P. O. BOX 601
       PENNINGTON GAP, VA 24277
       TEL: 276-546-3087
       FAX: 276-546-2642
       VSB: 41143
       EMAIL: donwilliamsjr@yahoo.com



                                      CERTIFICATE OF SERVICE

               I, Don M. Williams, Jr., hereby certify that I have this the 22nd day of April, 2019,
       electronically filed the foregoing with the Clerk of the Court using CM/ECF system which will
       send notification of such filing to the Assistant United States Attorney.

                                            /s/ Don M. Williams, Jr.

                                            DON M. WILLIAMS, JR.
